Citation Nr: 9907608	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to an earlier effective date for service 
connection for the cause of the veteran's death, prior to 
October 1, 1992.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from December 1945 to October 1947 and from November 
1950 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to fatal cancer due to 
inservice ionizing radiation exposure, was denied by an 
October 16, 1991 rating action.  An appeal was perfected from 
that denial and the Board remanded the case in August 1993 
for additional development.  Thereafter, an August 1994 
rating action granted service connection for the cause of the 
veteran's death.  That rating action noted that Public Law 
100-321, which became effective May 1, 1988, listed 10 
diseases [including cancer of the bile ducts and primary 
liver cancer, except if cirrhosis or hepatitis B was 
indicated] for which there was a 40 year presumption 
(beginning after the last date of radiation exposure) of 
service connection for veteran's exposure to ionizing 
radiation during service.  It was also noted that Public Law 
102-578 eliminated the 40 year presumptive period and, 
essentially, established a life-time presumption.  

Correspondence from the appellant's Congressman was received 
later in August 1994 and was apparently construed as a notice 
of disagreement, initiating an appeal as to the effective 
date since the Congressman indicated that the appellant 
wished to have "her claim paid back to 1945 based on the 
radiation exposure."  A statement of the case in October 
1994 states that her claim was granted effective November 1, 
1992, the first of the month following the date of the 
liberalizing law of October 30, 1992.  While the effective 
date of Public Law 102-578 was actually October 1, 1992, this 
does not change the fact that commencement of payment of 
benefits begins in the first day of the month following the 
month in which the award became effective.  See 38 C.F.R. 
§ 3.31 (1998).  


FINDINGS OF FACT

1.  The veteran had active service from December 1945 to 
October 1947 and from November 1950 to March 1952 and he was 
exposed to ionizing radiation during service in his 
participation in Operation Crossroads in 1946.  

2.  There is no competent medical evidence of any form of 
cancer, including any radiogenic cancer during service or 
within 40 years after the veteran's last inservice exposure 
to ionizing radiation, in 1946, but he died on 
November [redacted], 1990 of, as listed on the death 
certificate, cholangiocarcinoma metastatic to his lung 
and brain.  

3.  At the time of the veteran's death service connection was 
not in effect for any disability and the appellant original 
claim for death benefits was received on January 10, 1991.  

4.  There is no competent medical evidence that any inservice 
ionizing radiation exposure was the etiology or cause of the 
veteran's fatal cancer which first manifested more than 40 
years after his last inservice exposure to ionizing 
radiation.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted prior to the effective date of liberalizing 
Public Law 102-578 on October 1, 1992.  38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), which mandates a duty to 
assist the appellant in developing all relevant evidence.  In 
this case, all relevant evidence has been obtained and there 
is no allegation that there is any outstanding evidence.  
Accordingly, it is the determination of the Board that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision.

Background

The veteran's service medical records are negative for any 
form of cancer.  

Correspondence of May 1991 from the Defense Nuclear Agency 
(DNA) reflects that the veteran was present at atmospheric 
nuclear tests conducted at Bikini Atoll in 1946 during 
Operation Crossroads.  A search of dosimetry data revealed no 
record of radiation exposure but a scientific dose 
reconstruction indicated that he would have received a 
probable dose of 0.204 rem gamma, with an upper error bound 
of 0.341 rem gamma and a lower error bound of 0.064 rem 
gamma.  A scientific dose reconstruction indicated that due 
to his distance from the two atomic detonations, he had 
virtually no potential for exposure to neutron radiation and 
that his internal exposure potential was less than 0.150 rem 
(fifty-year) committed dose equivalent to the liver.  

Statements dated in January and April 1991, H. D. Tyler, MD, 
reported that the veteran had been seen in an emergency room 
in February 1990 for acute ischemic lower extremities from 
arterial embolus and during his hospitalization it was 
determined that he had primary liver carcinoma, 
hepatocellular carcinoma, as the cause of his coagulopathy 
and repeat embolic phenomenon.  It was felt that he had 
developed primary liver cancer prior to that hospitalization. 

In written correspondence dated in January 1992, M. R. Moore, 
MD, stated that the veteran died of complications of a 
malignancy which, as best as could be determined, began in 
his liver or the liver's closely related bile ducts (primary 
hepatoma vs cholangiocarcinoma).  

In November 1994, Paul A. Jordan, MD, stated that the veteran 
had had metastatic carcinoma in the liver.  He indicated that 
in searching for the primary site, X-rays were taken and a 
needle biopsy was done.  From this it was concluded that 
there was clinical evidence that the cancer arose in the bile 
ducts and could be a cholangiocarcinoma.  

In November 1995 the DNA reported that it was estimated that 
the veteran was exposed to a dose of 0.211 rem gamma with an 
upper bound of 0.333 rem gamma and virtually no potential for 
neutron radiation exposure, and a 50-year committed dose 
equivalent to the bone and liver with each being less than 
0.150 rem.  

In a March 1998 statement, Dr. Tyler indicated that in his 
opinion the veteran's death was directly caused by malignancy 
of the liver and complications thereof.  

Dr. Moore also noted in a March 1998 statement that the 
veteran died from complications of a malignancy, which began 
in the liver itself.  

In April 1998, Dr. Jordan stated that it was his opinion that 
the veteran died from a malignancy involving the liver, 
probably cholangiocarcinoma that arose primarily within the 
liver.  

In April 1998, Dr. Prather stated that the veteran had a 
biopsy proven adenocarcinoma with subsequent medical evidence 
of metastasis to his brain and spleen.  

The veteran died on November [redacted], 1990 of, as listed on the 
death certificate, cholangiocarcinoma metastatic to his lung 
and brain.  At the time of the veteran's death service 
connection was not in effect for any disability and the 
appellant original claim for death benefits was received on 
January 10, 1991.  

Legal Analysis

There are two possible methods for having established 
entitlement to service connection for the cause of the 
veteran's death when such death is claimed as having been 
due to inservice ionizing radiation exposure.  First, 
service connection may be established under the provisions 
of presumptive service connection at 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309(d) (1998).  Second, 
service connection may be established under the general 
principles of service connection, to include the procedural 
and evidentiary development, if applicable to the 
circumstances of the case, specified in 38 C.F.R. § 3.311 
(1998).  Generally see Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) and Ramey v. Gober, 120 F.3d 1239, 1245 
(Fed.Cir. 1997).  

In this decision the Board will address the merits of the 
claim for an earlier effective date for service connection 
for the cause of the veteran's death only as it relates to 
both methods of establishing service connection.  

Statutory Presumption under Public law 102-578

The "Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act," Public Law No. 98-542 was enacted in October 
1984 and required the VA to establish regulations governing 
claims of service connection for disabilities claimed as due 
to exposure to radiation.  However, no statutory presumption 
of service connection were created.  

On May 1, 1988, Public Law 100-321, the "Radiation-Exposed 
Veterans Compensation Act of 1988," became effective and 
amended former 38 U.S.C. § 312 (now 38 U.S.C.A. § 1112) to 
provide at 38 U.S.C. § 312(c)(4)(A) [now 38 U.S.C.A. 
§ 1112(c)(4)(A)] that a radiation-exposed veteran was one who 
participated in a radiation-risk activity which was defined 
at section 312(c)(4)(B)(i) [now 38 U.S.C.A. 
§ 1112(c)(4)(B)(i)] to include on-site participation in an 
atmospheric nuclear detonation.  In such case, the 
development to a degree of 10 percent or more of any of the 
diseases listed at 38 U.S.C. § 312(c)(2) [now 38 U.S.C.A. 
§ 1112(c)(2)] within, as provided at 38 U.S.C. § 312(c)(3) 
[now 38 U.S.C.A. § 1112(c)(3)], 40 years from the last date 
of radiation-risk activity, would be presumed to have been 
incurred during service [except for a 30 year period for any 
form of leukemia other than chronic lymphocytic leukemia].  

Thus, effective May 1, 1988, Public Law 100-321, provided, 
for the first time, a presumption of service connection for 
veterans who participated in atmospheric nuclear testing and 
who suffered from certain diseases and thus a basis for 
service connection without the requirement that causation 
(i.e., medical nexus between radiation exposure and later 
development of cancer) be proven, if the disease at issue was 
manifested within the stated time period, 40 years after last 
exposure.  

Here, there is no evidence that the veteran sustained any 
inservice exposure to ionizing radiation after his 1946 
participation in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(3)(v)(B) (1998) states that the operational period 
of Operation Crossroads was from July 1, 1946 through August 
31, 1946.  Moreover, at most, only a 6 month period after the 
end of the operational period of Crossroads would extend the 
possible last date of exposure to ionizing radiation under.  
38 C.F.R. § 3.309(d)(3)(iv)(b) (1998).  Thus, the last 
possible date of exposure in this case would be February 
1947.  

Here, there is virtually no competent clinical evidence that 
any form of cancer, including radiogenic cancer of the bile 
ducts or of the liver, within 40 years from February 1947, 
i.e., not prior to March 1987.  

The appellant's testimony has focused on whether the 
veteran's fatal cancer originated in his bile ducts or within 
his liver.  However, under the law as stated above, either 
form of cancer, primary to the bile ducts or primary to the 
liver, is entitled to presumptive service connection.  

The dispositive point in this case is that there is no 
competent medical evidence that the veteran first manifested 
a radiogenic cancer within the 40 years of his last inservice 
exposure.  The statements of private physicians have only 
stated that the veteran died of cancer but none of these 
statements even suggest that the fatal cancer first 
manifested within the 40 year presumptive period.  

Moreover, it is insufficient for a physician to merely state 
that the veteran had cancer, either primary to the liver or 
to the bile ducts, at some time prior to his first treatment 
and hospitalization in February 1990.  Rather, much more is 
required, in the form of affirmative medical evidence as to 
the date of inception of the fatal cancer.  

It was only after the veteran's death and the filing of the 
original claim for death benefits that the law was changed to 
provide for a lifetime presumption of service connection for 
a radiogenic cancer.  Public Law 102-578, the "Veterans' 
Radiation Exposure Amendments of 1992," became effective 
October 1, 1992, and eliminated the time limits for 
presumptive service connection for the diseases listed at 
38 U.S.C. § 312(c)(2) [now 38 U.S.C. § 1112(c)(2)] and 
eliminated the requirement that such a disease be manifest to 
a degree of 10 percent or more.  The amendment thus provided 
a lifetime presumption of service connection for any such 
disease which manifested at any time and to any degree.  

38 U.S.C.A. § 5110(g) provides that where benefits are 
awarded pursuant to any act or administrative issue, the 
effective date shall be fixed in accordance with the facts 
found but not earlier than the effective date thereof and in 
no event shall be retroactive for more than one year from the 
date of application or the date of administrative 
determination of entitlement, whichever is earlier.  Under 
38 C.F.R. § 3.114(a), to be eligible for retroactive payment 
under the cited statute, the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date thereof and that these 
provisions were applicable to both original and reopened 
claims.  Under 38 C.F.R. § 3.114(a)(1), if a claim is 
reviewed on the initiative of the VA within one year of the 
effective date of the liberalizing law or at the request of 
the claimant received within one year thereof, benefits are 
authorized from the effective date of the liberalizing law.  
If reviewed on the initiative of the VA more than one year 
after the effective date, the benefit will be authorized for 
one year prior to the date of administrative determination of 
entitlement, but if reviewed at the request of the claimant 
more than a year after the effective date of the liberalizing 
law, the benefit will be effective for a period of one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.114(a)(2) and (3).

Section 2(b) of Public Law 102-578 specifically provides that 
"[t]he amendments made by subsection (a) shall take effect 
on October 1, 1992."  Thus, there can be no retroactive 
application of Public Law 102-578 to a point earlier than 
October 1, 1992, which is the effective date currently 
assigned for service connection for the cause of the 
veteran's death.  

Lastly, the presumptive provisions of service connection are 
liberalizations applicable when evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
In this case, service connection was not warranted without 
the aid of Public Law 102-578, broadening the presumptive 
period for service connection for radiogenic cancers from 40 
years to a lifetime presumptive period.  Moreover, the mere 
fact that service connection was subsequently granted for the 
cause of the veteran's death without any significant change 
in the physical evidence on file does not establish that 
service connection therefor was previously warranted without 
the application of presumptive service connection.  This is 
true even if the RO might have stated that the grant of 
service connection was based on the "evidence" because the 
factual predicate established the new presumptive period (a 
lifetime presumptive period) for service connection for the 
radiogenic disease, under Public Law 102-578 had an important 
evidentiary value and, to that extent, was the functional 
equivalent of evidence.  Akins v. Derwinski, 1 Vet. App. 228, 
230 (1991).  In other words, service connection was 
established for the cause of the veteran's death based on the 
evidence previously on file only when together with the 
evidentiary impact of liberalizing Public Law 102-578.  

General Principles of Service Connection

To obtain an effective date for service connection for the 
cause of the veteran's death effective prior to Public Law 
102-578, it must have been shown that service connection was 
warranted under the general principles of service connection.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to 
establish service connection there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease, 
such as cancer, manifests and is identified as such in 
service (or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 percent 
or more within one year from discharge from a period of 
service of 90 days or more, even if there is no inservice 
evidence thereof) and the same condition currently exists; or 
(2) a disease manifests itself during service (or in a 
presumptive period) but is not identified until later and 
there is a showing of post-service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)).  

38 C.F.R. § 3.311 provides for procedural and evidentiary 
development in, as here, some case of inservice ionizing 
radiation exposure.  This included obtaining estimates of the 
amount or doses of radiation exposure and a medical opinion 
as to whether any such ionizing radiation exposure is the 
etiological cause of some forms of cancer.  

Under 38 C.F.R. § 3.311(b)(2)(vi) liver cancer is such a 
radiogenic cancer but under 38 C.F.R. § 3.311(b)(5)(iv) such 
liver cancer must become manifest within 5 years or more of 
such exposure.  However, this does not mandate a grant of 
service connection; rather, only that the case will be 
forwarded to the appropriate VA medical official for a 
medical advisory opinion.  

Here, such an opinion was obtained in June 1996. 

38 C.F.R. § 3.311(c)(1)(ii) and (c)(2) provides that the 
medical opinion must be expressed in terms of whether "there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service" or "whether it 
is at least as likely as not" that the veteran's disease 
resulted from radiation exposure in service.  

Here, the June 1996 VA medical opinion stated that "there is 
no reasonable possibility that it is as likely as not that 
the veteran's liver cancer is related to exposure to ionizing 
radiation" during service.  It was concluded that "in our 
opinion it is unlikely that the veteran's liver cancer can be 
attributed to exposure to ionizing radiation in service.  

This is the only medical opinion evidence on file which 
addresses the question of a medical nexus or medical 
causation between inservice ionizing radiation exposure and 
the subsequent development of the veteran's fatal cancer.  
The opinions expressed by private physicians only address 
whether the cancer was primary to the bile ducts or the liver 
and whether the cancer caused (as is conceded) the veteran's 
death.  

Accordingly, in the absence of the medical nexus evidence 
above, service connection was not warranted for the cause of 
the veteran's death prior to the effective date, October 1, 
1992, of Public Law 102-578 under the general principles of 
service connection.  

Lastly, although it is contended that a claim for service 
connection for the veteran's fatal cancer was filed during 
his lifetime, a review of the claim file reflects that no 
such claim is on file.  Also, as to the contention that an 
earlier effective date should be assigned since the veteran's 
inservice radiation exposure or discharge from service, no VA 
compensation is payable for the time that the veteran was on 
active duty and an effective date immediately following 
service discharge is not warranted because a claim was not 
filed within the first year after active service.  The proper 
effective date for an original claim for service connection 
under 38 U.S.C.A. § 5110(b) (West 1991) and 38 C.F.R. 
§ 3.400(b)(2)(i) (1998) is "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992); KL v. Brown, 5 Vet. App. 205, 208 (1993); and Mason 
v. Brown, 8 Vet. App. 44, 58 (1995). 

In sum, an effective date prior to October 1, 1992, for 
service connection for the cause of the veteran's death is 
not warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  


In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against claim and, thus, 
there is no doubt to be resolved in favor of the appellant.  


ORDER

An effective date for service connection for the cause of the 
veteran's death prior to October 1, 1992 is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals
